 


 HR 758 ENR: To establish an interagency aerospace revitalization task force to develop a national strategy for aerospace workforce recruitment, training, and cultivation.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 758 
 
AN ACT 
To establish an interagency aerospace revitalization task force to develop a national strategy for aerospace workforce recruitment, training, and cultivation. 
 
 
1.FindingsCongress finds the following: 
(1)The aerospace industry generates nearly 15 percent of the gross domestic product of the United States, supports approximately 11,000,000 jobs in the United States, and leads the United States economy in net exports. 
(2)The aerospace industry contributes directly to the economic and national security of the United States through military, space, air transport, and information technology applications. 
(3)A skilled and educated workforce represents the most valuable asset of the United States economy. 
(4)In 2004, total employment in the aerospace industry fell to its lowest point in 50 years. 
(5)27 percent of the aerospace manufacturing workforce will become eligible for retirement by 2008. 
(6)Students in the United States rank near the bottom of the leading industrialized countries of the world in mathematics and science test performance. 
(7)To ensure the stability of high-skilled jobs and the global competitiveness of the domestic aerospace industry, the United States requires coordinated Federal Government policies to sustain and expand the science, mathematics, engineering, and manufacturing workforce. 
2.Interagency aerospace revitalization task force 
(a)EstablishmentThere is established a task force to be known as the Interagency Aerospace Revitalization Task Force (in this section referred to as the Task Force). 
(b)DutiesThe Task Force shall develop a strategy for the Federal Government for aerospace workforce development, including strategies for— 
(1)maximizing cooperation among departments and agencies of the Federal Government and the use of resources of the Federal Government in fulfilling demand for a skilled workforce across all vocational classifications; 
(2)developing integrated Federal Government policies to promote and monitor public and private sector programs for science, engineering, technology, mathematics, and skilled trades education and training; and 
(3)establishing partnerships with industry, organized labor, academia, and State and local governments to— 
(A)collect and disseminate information on occupational requirements and projected employment openings; and 
(B)coordinate appropriate agency resources, including grants, loans, and scholarships, for the advancement of workforce education, training, and certification programs. 
(c)Membership 
(1)Number and appointmentThe Task Force shall be composed of 11 members who shall be appointed as follows: 
(A)One member shall be the Assistant Secretary of Labor for Employment and Training. 
(B)One member shall be a representative of the Department of Commerce and shall be appointed by the Secretary of Commerce. 
(C)One member shall be a representative of the Department of Defense and shall be appointed by the Secretary of Defense. 
(D)One member shall be a representative of the Department of Homeland Security and shall be appointed by the Secretary of Homeland Security. 
(E)One member shall be a representative of the Department of Education and shall be appointed by the Secretary of Education. 
(F)One member shall be a representative of the Department of Transportation and shall be appointed by the Secretary of Transportation. 
(G)One member shall be a representative of the Department of Energy and shall be appointed by the Secretary of Energy. 
(H)One member shall be a representative of the National Aeronautics and Space Administration (NASA) and shall be appointed by the Administrator of NASA. 
(I)One member shall be a representative of the National Science Foundation (NSF) and shall be appointed by the Director of the NSF. 
(J)Two members shall be appointed by the President. 
(2)ChairpersonThe Assistant Secretary of Labor for Employment and Training shall serve as the chairperson of the Task Force. 
(3)Deadline for appointmentEach member shall be appointed to the Task Force not later than 90 days after the date of the enactment of this Act. 
(4)VacanciesA vacancy in the Task Force shall be filled in the manner in which the original appointment was made. 
(5)Prohibition of CompensationMembers of the Task Force may not receive pay, allowances, or benefits by reason of their service on the Task Force. 
(d)Meetings 
(1)In GeneralThe Task Force shall meet at the call of the Chairperson. 
(2)FrequencyThe Task Force shall meet not less than two times each year. 
(3)Quorum6 members of the Task Force shall constitute a quorum. 
(e)Annual ReportsNot later than one year after the date of the enactment of this Act, and annually thereafter for four years, the Task Force shall submit to Congress, and make available to the public, a report detailing the activities of the Task Force and containing the findings, strategies, recommendations, policies, and initiatives developed pursuant to the duties of the Task Force under subsection (b). 
(f)TerminationThe Commission shall terminate on the date of the submission of the final report under subsection (e). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
